Gilfillan, C. J.
On the trial below this case was submitted to the jury, who returned a written verdict, in which they found in favor of plaintiff, and assessed his damages at $27.50, the demand in the complaint being for $91.84. The verdict was recoiled, and, on its being read to the jury, and they ashed if it was their verdict, they answered “Yes,” and were then discharged. Two days after, the members of the jury came into court, and, through the foreman, stated to the court that they had intended to render a verdict for plaintiff for the amount claimed in the complaint, less the $27.50 mentioned in their verdict, which they had intended to allow defendant as a counterclaim. For this reason plaintiff moved for a new trial, which was refused, and plaintiff appeals. The case is not distinguishable in principle from those in which it is held that a verdict cannot be impeached by the affidavits of the jurors rendering it. The new trial was correctly denied.
Order affirmed.